UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  May 31, 2012 Item 1: Reports to Shareholders Semiannual Report | May 31, 2012 Vanguard New York Tax-Exempt Funds Vanguard New York Tax-Exempt Money Market Fund Vanguard New York Long-Term Tax-Exempt Fund > Investor demand for municipal bonds has been strong since early 2011. > For the six months ended May 31, 2012, Vanguard New York Long-Term Tax-Exempt Fund returned 5.59% for Investor Shares and 5.63% for Admiral Shares, putting the fund ahead of its benchmark but behind the average return of its peers. > Vanguard New York Tax-Exempt Money Market Fund returned 0.02%, reflecting the Federal Reserve’s policy of low interest rates. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 New York Tax-Exempt Money Market Fund. 10 New York Long-Term Tax-Exempt Fund. 28 About Your Fund’s Expenses. 59 Trustees Approve Advisory Arrangement. 61 Glossary. 62 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2012 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard New York Tax-Exempt Money Market Fund 0.06% 0.10% 0.02% 0.00% 0.02% New York Tax-Exempt Money Market Funds Average 0.00 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard New York Long-Term Tax-Exempt Fund Investor Shares 2.09% 3.53% 1.85% 3.74% 5.59% Admiral™ Shares 2.17 3.66 1.89 3.74 5.63 Barclays NY Municipal Bond Index 5.09 New York Municipal Debt Funds Average 6.63 New York Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the New York Tax-Exempt Money Market Fund; 30-day SEC yield for the New York Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance November 30, 2011, Through May 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard New York Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New York Long-Term Tax-Exempt Fund Investor Shares $11.24 $11.66 $0.205 $0.000 Admiral Shares 11.24 11.66 0.210 0.000 1 Chairman’s Letter Dear Shareholder, The New York municipal bond market turned in a strong performance during the six months ended May 31, 2012, outpacing the broad U.S. taxable bond market by more than 2 percentage points even as the fiscal situation of the state and local governments remained challenging. Vanguard New York Long-Term Tax-Exempt Fund returned 5.59% for Investor Shares and 5.63% for Admiral Shares. Its holdings in longer-term bonds, where investor demand was especially strong, helped it outpace the 5.09% return of its benchmark index. The fund’s focus on higher-quality bonds led it to underperform its peer group’s average return of 6.63%. Because of the Federal Reserve’s efforts to keep short-term interest rates anchored near zero, returns were far more modest for shorter-term securities, especially money market instruments. Vanguard New York Tax-Exempt Money Market Fund returned 0.02%, compared with the 0.00% average return of its state peer group for the half-year. Lower-quality and longer-maturity bonds performed best, as many investors were willing to take on greater credit and interest rate risk for more potential yield. 2 As a result of the solid demand for munis, capital appreciation accounted for about two-thirds of the Long-Term Fund’s total return. As bond prices rose, the fund’s 30-day SEC yield for Investor Shares fell to 2.09% from 2.69% six months earlier. (Bond yields and prices move in opposite directions.) The Money Market Fund’s 7-day SEC yield of 0.06% on May 31 was little changed over the half-year. Please note that in March we replaced the benchmark index for the New York Long-Term Tax-Exempt Fund. The new index is a better gauge for the fund because, unlike the prior benchmark, it is limited to tax-exempt bonds from New York issuers. There are no changes to the fund’s objective, investment strategies, or policies. Note: Both funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Bonds benefited from investors seeking safety and yields The return of New York municipal bonds at more than 5% was well ahead of the return of about 3.5% for the broad U.S. taxable bond market for the half-year. Market Barometer Total Returns Periods Ended May 31, 2012 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.46% 7.12% 6.72% Barclays Municipal Bond Index (Broad tax-exempt market) 5.75 10.40 5.87 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.04 0.95 Stocks Russell 1000 Index (Large-caps) 6.23% -1.23% -0.75% Russell 2000 Index (Small-caps) 4.06 -8.88 -0.73 Dow Jones U.S. Total Stock Market Index 6.06 -1.88 -0.45 MSCI All Country World Index ex USA (International) -4.04 -20.49 -5.55 CPI Consumer Price Index 1.58% 1.70% 2.02% 3 The yields of U.S. Treasury bonds, which flirted with higher levels early in the period, reached record lows by the end of the six months as some investors fled to the perceived safety of government-issued securities, helping them post a solid return of just under 3%. At the same time, corporate bonds, which found favor with investors seeking higher yields, returned well over 6%. U.S. stocks significantly outpaced their international counterparts The six months ended May 31 were marked by volatility in a pattern that has become all too familiar. At the start of the period, global stock markets rose as the U.S. economy seemed to be strengthening and Europe experienced a temporary lull in its debt crisis. Stocks later reversed course amid news of dwindling economic growth at home and trouble abroad as Europe’s debt drama once again intensified, causing renewed concern among investors. Despite erasing some earlier gains, U.S. stocks returned more than 6% for the six months. International stocks didn’t fare as well, returning about –4% for the half-year. European companies were the worst performers. Concerns focused on Greece and Spain, but healthier markets throughout Europe felt the effects of resurgent investor worries about indebtedness. Emerging markets and the developed markets of the Pacific region were also hurt by signs of slowing growth. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New York Tax-Exempt Money Market Fund 0.17% — 0.30% New York Long-Term Tax-Exempt Fund 0.20 0.12% 1.02 The fund expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2012, the funds’ annualized expense ratios were: for the New York Tax-Exempt Money Market Fund, 0.15%; and for the New York Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The six-month expense ratio for the New York Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the New York Tax-Exempt Money Market Fund, New York Tax-Exempt Money Market Funds; for the New York Long-Term Tax-Exempt Fund, New York Municipal Debt Funds. 4 For municipal bonds, rising supply was matched by increased demand The severity of the Great Recession has left the finances of many state and local governments in disarray. The sharp drop in tax revenues had these entities scrambling to make similar cuts to their expenditures, ratcheting up uncertainty in some quarters about their creditworthiness. The situation has remained strained, especially for local governments, because they depend heavily on property tax revenues. Such revenues have continued to fall as they respond with a lag to the declines seen in property values. However, overall tax revenues have continued the upward, if uneven, trend that began in 2010 for most states, according to data from The Nelson A. Rockefeller Institute of Government. During the past six months, the U.S. economy inched forward, the employment situation showed some improvement, and consumer spending ticked up, all of which helped drive tax revenues higher for many states, including the Empire State (see the accompanying chart). At the same time, New York state and local governments have shied away from initiating significant new spending projects. Although issuance of tax-exempt municipal bonds increased significantly a year earlier, much of it was aimed at refinancing existing debt at lower rates of interest. States and municipalities benefit from refinancing because it reduces their debt servicing costs. While overall supply rose in the New York municipal bond market, so too did demand. The hunt for yield spurred many investors to move into bonds with longer maturities (despite the potential for sharp declines in price should interest rates rise) and lower credit ratings. Yields—particularly for long-term issues—hit levels that made municipal bonds attractive even to unconventional investors such as banks. The outperformance of longer-maturity bonds supported the Long-Term Fund relative to its benchmark during the period. Demand for the substantially higher yields offered by these bonds drove their prices up, which translated into capital appreciation for the fund. Another contributor to the fund’s relative performance was its exposure to essential-service bonds, such as those that finance water and sewer treatment facilities, which benefit from a consistent income stream dedicated to servicing the debt. These bonds did better than their general-obligation counterparts, which depend on general tax revenues and are therefore more affected by economic cycles. New York State tax revenues are recovering 5 As I mentioned earlier, the fund’s performance for the period was held back somewhat by its orientation toward higher-quality securities. During the six months under review, the advisor maintained its systematic and rigorous approach to assessing the credit quality of each security considered for purchase. With hundreds of issuers in this fragmented market, such fundamental credit analysis remained critical in determining where the best opportunities might be for the advisor to add value to the fund. With yields so low for so long, what’s a bond investor to do? Bond yields sure aren’t what they used to be. Those of some Treasuries hit all-time lows during the past six months, and municipal bond yields fell to levels not seen since the 1960s. This is unhappy news for investors who count on bond income for their spending needs. An alternative approach to the income question is based on total return. With this approach, you rely not only on income from your holdings but on capital appreciation derived from selling some of them according to a careful plan. The goal is to maintain your preferred asset mix and, thus, a more diversified and stable risk profile. An income-only spending strategy, by contrast, can lead you to tilt your asset mix away from your target in favor of bonds and narrow segments of the stock market, such as stocks with high dividend yields. For more information on this topic, you may want to read a Vanguard research paper titled Spending from a Portfolio: Implications of a Total-Return Approach Versus an Income Approach for Taxable Investors . It is available at vanguard.com/ research. Whether yields are high or low, rising or falling, we believe that holding bonds in a portfolio is always useful. They are there to help cushion volatility when, not if, riskier assets such as stocks happen to perform poorly. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 15, 2012 6 Advisor’s Report For the six months ended May 31, 2012, Vanguard New York Tax-Exempt Money Market Fund returned 0.02%. Vanguard New York Long-Term Tax-Exempt Fund returned 5.59% for Investor Shares and 5.63% for Admiral Shares. The Long-Term Fund outpaced its new benchmark index (discussed in the Chairman’s Letter), which returned 5.09%, but lagged the 6.63% average return of peer-group funds. The investment environment The half-year saw generally declining yields in the municipal bond market. The Federal Reserve continued to anchor the shortest-term yields near zero and reiterated its view that rates would remain very low through late 2014. The most direct impact of this policy, of course, has been on money market funds, including the New York Tax-Exempt Money Market Fund. At the opposite end of the maturity spectrum, the Fed continued to execute a bond-buying program aimed at lowering longer-term yields. (Yields fall as demand for bonds rises, boosting prices.) Economic concerns also contributed to the slide in yields. Investors nervous about the uneven pace of U.S. economic growth and the further unraveling of Europe’s fiscal situation fled to the perceived safety of U.S. Treasury securities and municipal bonds. Moreover, demand for municipal bonds has been robust since early 2011, when the muni market recovered from a five-month slide in prices and a wave of fund withdrawals accompanied by overblown fears of systemic defaults. Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2011 2012 2 years 0.42% 0.33% 5 years 1.12 0.75 10 years 2.22 1.79 30 years 3.84 3.08 Source: Vanguard. 7 Patient investors in the New York Long-Term Tax-Exempt Fund have done well since then: From January 31, 2011, to May 31, 2012, the fund returned almost 15%, compared with about 10% for taxable bonds and not quite 4% for stocks (based on the Barclays U.S. Aggregate Bond Index and the Dow Jones U.S. Total Stock Market Index). Municipal bonds’ strong performance took place as most state and local governments continued to wrestle with finances tattered by the Great Recession. New York was no exception. The state budget was adopted on time and was balanced, primarily through difficult spending cut decisions. However, as we write, the status of New York City’s budget remains unclear because of litigation involving revenues from the sale of taxi medallions. The revenues of many local governments continue to suffer as a result of declining real estate assessments. Fortunately, New York’s economy appears to be recovering a bit more quickly than the nation’s, according to a gauge of current economic conditions for each state that is published by the Federal Reserve Bank of Philadelphia. The bank’s index for New York rose by 7% from its low point in September 2009 to May 2012, compared with a 6% rise for the national economy. Like many other issuers nationwide, New York state and local governments are taking advantage of low interest rates to call in and replace higher-interest bonds; at the same time, they are limiting outlays for new projects. Nationally, during the six months ended May 31, about two-thirds of the $160 billion in new issues were refinancings, compared with an average of one-third over the 15 years through 2010. Issuance in New York State, typically among the nation’s largest, followed a similar pattern. Management of the funds As the Federal Reserve’s operations at both ends of the maturity spectrum lowered yields, many muni investors grew willing to accept greater risk to obtain higher yields. Many have turned to high-yield muni bonds, exposing themselves to greater credit risk, while others have moved to longer-maturity bonds, which would respond with greater price declines should interest rates rise. It’s a phenomenon we would normally look for in the later stages of an economic recovery, when the typical pace of expansion would be stronger, state and local finances healthier, and confidence higher. Nonetheless, the Long-Term Fund has benefited from this market environment. The demand for longer-term bonds has boosted the prices of holdings in our portfolio. We have also taken advantage of the steep yield curve—that is, the wide difference between shorter- and longer-term yields that has resulted from the Fed’s policies. A steep yield curve can produce price gains as bonds move closer to their maturity. 8 In all market conditions, of course, in-depth credit analysis is a key aspect of our process. In selecting bonds to add to or sell from the portfolios, we combine our traders’ focus on finding value with our credit analysts’ prudent views about the financial structure and economic environment of issuers. Two broad themes in the current market are an emphasis on essential-service bonds and a move away from local-government general-obligation issues, although there are always exceptions. In addition, we have focused on attractively valued issues in health care, especially hospitals. Particularly significant drivers of performance for the New York Long-Term Fund during the period under review have been intermediate-term zero-coupon bonds and “tobacco” bonds. The former are bonds for which interest payments are essentially the difference between the current price of the bond and its higher value at maturity. The latter are backed by anticipated revenues from cigarette sales, based on a 1998 nationwide settlement between the states and the tobacco industry over reimbursement for smoking-related health care costs. Tactical adjustments to our duration position in response to the ebbs and flows of bond issuance also helped returns. As we have noted earlier, the Federal Reserve has tamped down short-term interest rates to an unprecedented degree, a policy that has understandably concerned shareholders in the New York Tax-Exempt Money Market Fund. Despite the difficulties presented by near-zero yields, we have not altered our strategy of emphasizing investment in high-quality money market assets. At the same time, the low short-term rates have provided another source of debt-service savings to fiscally stressed state and local governments. Michael G. Kobs, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 18, 2012 9 New York Tax-Exempt Money Market Fund Fund Profile As of May 31, 2012 Financial Attributes Ticker Symbol VYFXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.06% Average Weighted Maturity 18 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2012, the annualized expense ratio was 0.15%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 10 New York Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2001, Through May 31, 2012 NY Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2002 1.32% 0.91% 2003 0.89 0.53 2004 1.03 0.58 2005 2.18 1.70 2006 3.28 2.81 2007 3.60 3.12 2008 2.32 1.88 2009 0.36 0.24 2010 0.10 0.01 2011 0.06 0.04 2012 0.02 0.00 7-day SEC yield (5/31/2012): 0.06% New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2012, performance data reflect the six months ended May 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New York Tax-Exempt Money Market Fund 9/3/1997 0.03% 1.04% 1.46% See Financial Highlights for dividend information. 11 New York Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.7%) New York (100.7%) Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.160% 6/7/12 LOC 11,515 11,515 1 BlackRock MuniHoldings New York Quality Fund, Inc. VRDP VRDO 0.380% 6/7/12 LOC 65,000 65,000 1 BlackRock MuniYield New York Quality Fund, Inc. VRDP VRDO 0.300% 6/7/12 LOC 35,000 35,000 Brookhaven NY GO 2.000% 9/15/12 1,791 1,799 Brookhaven NY Industrial Development Agency Civic Facility Revenue (Methodist Retirement Community Development Corp.) VRDO 0.180% 6/7/12 LOC 3,750 3,750 Chappaqua NY Central School District TAN 1.000% 6/29/12 8,000 8,004 Chemung County NY Industrial Development Agency Civic Facility Revenue (Elmira College Project) VRDO 0.180% 6/7/12 LOC 9,600 9,600 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.190% 6/7/12 LOC 5,200 5,200 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.190% 6/7/12 LOC 5,035 5,035 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.190% 6/7/12 LOC 4,680 4,680 Erie County NY Fiscal Stability Authority BAN 1.500% 7/31/12 21,305 21,345 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.190% 6/7/12 17,350 17,350 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.160% 6/7/12 LOC 19,000 19,000 Half Hollow Hills NY Central School District TAN 1.500% 6/28/12 42,000 42,039 Hauppauge NY Union Free School District TAN 1.500% 6/22/12 23,000 23,016 Hempstead NY GO 2.500% 8/1/12 2,720 2,731 Ithaca City NY School District BAN 1.500% 7/7/12 10,605 10,618 12 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Jericho NY Union Free School District TAN 2.000% 6/15/12 12,000 12,008 Liberty New York Development Corp. Revenue (Greenwich LLC) VRDO 0.180% 6/7/12 LOC 20,000 20,000 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.200% 6/1/12 (13) 9,560 9,560 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.170% 6/7/12 LOC 30,395 30,395 Long Island NY Power Authority Electric System Revenue VRDO 0.190% 6/1/12 LOC 13,700 13,700 Long Island NY Power Authority Electric System Revenue VRDO 0.170% 6/7/12 LOC 7,500 7,500 Massapequa NY Union Free School District TAN 1.500% 6/21/12 7,000 7,004 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.160% 6/7/12 LOC 3,760 3,760 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.190% 6/7/12 LOC 6,140 6,140 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.290% 6/7/12 19,100 19,100 New York City NY Cultural Resources Revenue (Asia Society) VRDO 0.170% 6/7/12 LOC 7,960 7,960 New York City NY Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.140% 6/7/12 LOC 16,600 16,600 New York City NY Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.170% 6/7/12 57,460 57,460 New York City NY Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.170% 6/7/12 40,100 40,100 New York City NY GO 2.000% 8/1/12 5,000 5,015 New York City NY GO 2.000% 8/1/12 915 918 New York City NY GO 3.000% 8/1/12 19,305 19,395 New York City NY GO 5.500% 8/1/12 2,000 2,017 New York City NY GO 5.500% 8/1/12 2,500 2,522 New York City NY GO 5.625% 8/1/12 (Prere.) 1,250 1,261 New York City NY GO 5.750% 8/1/12 1,220 1,231 New York City NY GO 5.000% 10/1/12 (ETM) 65 66 New York City NY GO 5.000% 10/1/12 1,335 1,356 New York City NY GO 5.000% 3/1/13 1,000 1,035 1 New York City NY GO TOB VRDO 0.180% 6/1/12 LOC 775 775 New York City NY GO VRDO 0.200% 6/1/12 LOC 23,490 23,490 New York City NY GO VRDO 0.200% 6/1/12 LOC 21,580 21,580 New York City NY GO VRDO 0.250% 6/1/12 9,500 9,500 New York City NY GO VRDO 0.250% 6/1/12 6,100 6,100 New York City NY GO VRDO 0.250% 6/1/12 10,330 10,330 New York City NY GO VRDO 0.250% 6/1/12 8,000 8,000 New York City NY GO VRDO 0.250% 6/1/12 9,250 9,250 New York City NY GO VRDO 0.250% 6/1/12 9,920 9,920 New York City NY GO VRDO 0.120% 6/7/12 LOC 19,440 19,440 New York City NY GO VRDO 0.170% 6/7/12 LOC 16,500 16,500 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.140% 6/7/12 LOC 22,070 22,070 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.320% 5/1/13 4,720 4,720 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.320% 5/1/13 2,840 2,840 13 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.170% 6/7/12 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.300% 6/29/12 10,290 10,290 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.200% 6/1/12 1,900 1,900 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.200% 6/7/12 10,955 10,955 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.240% 6/7/12 5,315 5,315 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.280% 6/7/12 16,380 16,380 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.180% 6/7/12 LOC 45,800 45,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development) VRDO 0.180% 6/7/12 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.180% 6/7/12 LOC 6,800 6,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (100 Jane Street) VRDO 0.180% 6/7/12 LOC 11,950 11,950 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.170% 6/7/12 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.170% 6/7/12 LOC 2,500 2,500 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.190% 6/7/12 LOC 48,100 48,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Lexington Courts) VRDO 0.150% 6/7/12 LOC 15,000 15,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.180% 6/7/12 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.180% 6/7/12 LOC 22,000 22,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.150% 6/7/12 LOC 38,100 38,100 New York City NY Industrial Development Agency Civic Facility Revenue (Lycee Francais De New York Project) VRDO 0.150% 6/7/12 LOC 9,650 9,650 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.160% 6/7/12 LOC 11,930 11,930 New York City NY Industrial Development Agency Civic Facility Revenue (MSMC Realty Corp. Project) VRDO 0.180% 6/7/12 LOC 2,900 2,900 14 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.190% 6/7/12 LOC 9,685 9,685 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.150% 6/7/12 LOC 15,120 15,120 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.200% 6/1/12 8,860 8,860 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.170% 6/7/12 12,300 12,300 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 6/7/12 8,000 8,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.200% 6/7/12 4,900 4,900 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.240% 6/7/12 4,895 4,895 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.250% 6/7/12 18,000 18,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.250% 6/7/12 15,000 15,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.250% 6/7/12 10,000 10,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.160% 6/1/12 6,000 6,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.170% 6/1/12 10,700 10,700 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.170% 6/1/12 8,900 8,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.190% 6/1/12 37,550 37,550 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.140% 6/7/12 34,600 34,600 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.190% 6/7/12 12,845 12,845 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.190% 6/7/12 19,610 19,610 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.150% 6/7/12 15,210 15,210 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.170% 6/7/12 LOC 9,950 9,950 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.190% 6/7/12 6,500 6,500 15 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.200% 6/7/12 1,000 1,000 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 11/1/12 4,275 4,341 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/12 2,205 2,248 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/12 2,500 2,549 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/12 2,550 2,601 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/13 (Prere.) 7,050 7,284 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/13 (Prere.) 4,185 4,324 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.200% 6/1/12 12,450 12,450 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.180% 6/7/12 5,295 5,295 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.200% 6/7/12 2,800 2,800 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.200% 6/7/12 6,085 6,085 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.200% 6/7/12 9,330 9,330 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.160% 6/7/12 6,000 6,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.140% 6/7/12 20,300 20,300 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.210% 6/7/12 47,760 47,760 New York City NY Transitional Finance Authority Revenue 5.250% 2/1/13 (Prere.) 9,385 9,699 New York City NY Trust for Cultural Resources Revenue (Metropolitan Museum of Art) 2.000% 4/1/13 2,980 3,023 New York City NY Trust for Cultural Resources Revenue (School of American Ballet Inc.) VRDO 0.190% 6/7/12 LOC 7,080 7,080 New York GO 5.000% 9/1/12 10,000 10,118 1 New York GO TOB VRDO 0.200% 6/7/12 14,715 14,715 New York Liberty Development Corp. Revenue PUT 0.270% 11/8/12 28,000 28,000 New York Liberty Development Corp. Revenue PUT 0.280% 11/8/12 12,400 12,400 New York Liberty Development Corp. Revenue PUT 0.300% 11/8/12 30,000 30,000 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.190% 6/7/12 7,510 7,510 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.150% 6/7/12 LOC 15,000 15,000 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.150% 6/7/12 LOC 13,370 13,370 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.150% 6/7/12 LOC 11,600 11,600 1 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.190% 6/7/12 4,495 4,495 New York Metropolitan Transportation Authority Revenue CP 0.110% 7/9/12 LOC 15,625 15,625 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue CP 0.150% 8/2/12 LOC 5,000 5,000 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.190% 6/7/12 (13) 2,000 2,000 New York Metropolitan Transportation Authority Revenue VRDO 0.160% 6/7/12 LOC 25,925 25,925 New York State Dorm Authority Lease Revenue (State University Dormitory Facilities) 5.375% 7/1/12 (Prere.) 5,040 5,061 New York State Dormitory Authority Lease Revenue (Westchester County Court Facilities) VRDO 5.000% 8/1/12 3,125 3,149 New York State Dormitory Authority Revenue (Blythedale Children’s Hospital) VRDO 0.190% 6/7/12 LOC 10,000 10,000 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.190% 6/7/12 LOC 6,905 6,905 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.190% 6/7/12 LOC 15,000 15,000 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.190% 6/7/12 LOC 4,390 4,390 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.190% 6/7/12 LOC 2,370 2,370 1 New York State Dormitory Authority Revenue (City University System) TOB VRDO 0.200% 6/7/12 10,690 10,690 New York State Dormitory Authority Revenue (Columbia University) CP 0.160% 6/1/12 1,095 1,095 New York State Dormitory Authority Revenue (Columbia University) CP 0.160% 6/1/12 12,800 12,800 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.160% 6/7/12 40,150 40,150 New York State Dormitory Authority Revenue (Cornell University) CP 0.200% 6/1/12 6,500 6,500 1 New York State Dormitory Authority Revenue (Cornell University) TOB VRDO 0.200% 6/7/12 12,700 12,700 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.170% 6/7/12 2,885 2,885 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.160% 6/7/12 LOC 4,565 4,565 New York State Dormitory Authority Revenue (Long Island University) VRDO 0.160% 6/7/12 LOC 6,930 6,930 1 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) TOB VRDO 0.250% 6/7/12 LOC 15,785 15,785 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.150% 6/7/12 LOC 68,100 68,100 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.150% 6/7/12 LOC 2,095 2,095 New York State Dormitory Authority Revenue (Mount St. Mary College) VRDO 0.180% 6/7/12 LOC 4,700 4,700 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.150% 6/7/12 LOC 8,700 8,700 17 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.140% 6/7/12 LOC 15,450 15,450 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.140% 6/7/12 LOC 9,120 9,120 New York State Dormitory Authority Revenue (Personal Income Tax) 3.000% 8/15/12 910 915 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.250% 6/1/12 4,200 4,200 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.180% 6/7/12 6,800 6,800 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.200% 6/7/12 17,405 17,405 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.200% 6/7/12 7,760 7,760 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.160% 6/7/12 20,000 20,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.170% 6/7/12 10,000 10,000 1 New York State Dormitory Authority Revenue (State University Educational Facilities) TOB VRDO 0.170% 6/7/12 LOC 10,265 10,265 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.200% 6/7/12 4,590 4,590 1 New York State Environmental Facilities Corp. Revenue (New York City Municipal Water Finance Authority Project) TOB VRDO 0.180% 6/7/12 4,450 4,450 1 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) TOB VRDO 0.180% 6/7/12 3,185 3,185 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.180% 6/7/12 3,645 3,645 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.160% 6/7/12 LOC 11,620 11,620 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.170% 6/7/12 LOC 11,000 11,000 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.160% 6/7/12 LOC 12,000 12,000 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.160% 6/7/12 LOC 6,570 6,570 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.160% 6/7/12 LOC 3,950 3,950 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.140% 6/7/12 LOC 3,900 3,900 New York State Housing Finance Agency Housing Revenue (Avalon Chrystie Place I) VRDO 0.180% 6/7/12 LOC 7,000 7,000 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.190% 6/7/12 LOC 15,800 15,800 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.180% 6/7/12 LOC 6,800 6,800 18 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.180% 6/7/12 LOC 45,000 45,000 New York State Housing Finance Agency Housing Revenue (West 37th Street) VRDO 0.190% 6/7/12 LOC 4,200 4,200 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.160% 6/7/12 LOC 15,000 15,000 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.190% 6/7/12 15,000 15,000 1 New York State Housing Finance Agency Revenue (Service Contract) TOB VRDO 0.200% 6/1/12 15,865 15,865 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.220% 6/1/12 6,200 6,200 New York State Mortgage Agency Revenue (Homeowner Mortgage) VRDO 0.230% 6/1/12 9,000 9,000 New York State Mortgage Agency Revenue (Homeowner Mortgage) VRDO 0.230% 6/1/12 6,900 6,900 New York State Mortgage Agency Revenue (Homeowner Mortgage) VRDO 0.200% 6/7/12 8,500 8,500 New York State Power Authority Revenue CP 0.210% 7/13/12 1,350 1,350 New York State Power Authority Revenue PUT 0.150% 9/4/12 17,660 17,660 New York State Power Authority Revenue PUT 0.150% 9/4/12 22,600 22,600 New York State Thruway Authority BAN 2.000% 7/12/12 40,000 40,074 New York State Urban Development Corp. Revenue (Personal Income Tax) 4.000% 12/15/12 2,395 2,443 1 New York State Urban Development Corp. Revenue (Service Contract) TOB VRDO 0.200% 6/7/12 8,910 8,910 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.160% 6/7/12 LOC 43,455 43,455 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.160% 6/7/12 LOC 18,600 18,600 New York Thruway Authority (Highway & Bridge Trust Fund) Revenue 5.250% 4/1/13 (Prere.) 1,500 1,562 Northport - East Northport NY Union Free School District TAN 1.500% 6/28/12 30,000 30,027 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.300% 6/7/12 LOC 21,000 21,000 1 Nuveen New York Select Quality Municipal Fund VRDP VRDO 0.300% 6/7/12 LOC 31,000 31,000 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.190% 6/7/12 LOC 8,395 8,395 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.190% 6/7/12 LOC 5,865 5,865 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.190% 6/7/12 LOC 6,135 6,135 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.160% 6/7/12 LOC 15,225 15,225 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.200% 6/7/12 1,800 1,800 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.240% 6/7/12 6,500 6,500 Port Washington NY Union Free School District TAN 1.500% 6/21/12 20,000 20,013 19 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Rockland County NY Industrial Development Agency Civic Facility Revenue (Dominican College Project) VRDO 0.170% 6/7/12 LOC 6,145 6,145 1 Suffolk County NY GO TOB VRDO 0.190% 6/7/12 3,265 3,265 1 Suffolk County NY GO TOB VRDO 0.240% 6/7/12 2,590 2,590 Suffolk County NY Industrial Development Agency Civic Facility Revenue (St. Anthony’s High School) VRDO 0.120% 6/7/12 LOC 10,000 10,000 Suffolk County NY Water Authority Revenue VRDO 0.160% 6/7/12 35,400 35,400 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.160% 6/7/12 LOC 3,635 3,635 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/12 (Prere.) 17,810 17,810 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.170% 6/7/12 4,390 4,390 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.170% 6/7/12 5,575 5,575 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.160% 6/7/12 LOC 17,500 17,500 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.160% 6/7/12 LOC 27,410 27,410 Triborough Bridge & Tunnel Authority New York Revenue PUT 4.000% 11/15/12 6,000 6,100 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.180% 6/7/12 2,660 2,660 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.200% 6/7/12 10,035 10,035 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.140% 6/7/12 LOC 10,000 10,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.150% 6/7/12 LOC 18,200 18,200 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.150% 6/7/12 LOC 9,485 9,485 Westchester County NY GO 5.000% 6/1/12 1,000 1,000 Yorktown NY Central School District BAN 1.500% 8/31/12 8,000 8,021 2,721,362 Total Tax-Exempt Municipal Bonds (Cost $2,721,362) Other Assets and Liabilities (-0.7%) Other Assets 15,546 Liabilities (33,774) (18,228) Net Assets (100%) Applicable to 2,702,940,076 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 20 New York Tax-Exempt Money Market Fund At May 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 2,703,129 Undistributed Net Investment Income — Accumulated Net Realized Gains 5 Net Assets 2,703,134 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, the aggregate value of these securities was $609,480,000, representing 22.5% of net assets. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 21 New York Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 22 New York Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2012 ($000) Investment Income Income Interest 2,523 Total Income 2,523 Expenses The Vanguard Group—Note B Investment Advisory Services 240 Management and Administrative 1,527 Marketing and Distribution 444 Custodian Fees 18 Shareholders’ Reports 4 Trustees’ Fees and Expenses 1 Total Expenses 2,234 Expense Reduction—Note B (204) Net Expenses 2,030 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 23 New York Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 493 1,864 Realized Net Gain (Loss) (1) 20 Net Increase (Decrease) in Net Assets Resulting from Operations 492 1,884 Distributions Net Investment Income (493) (1,864) Realized Capital Gain — — Total Distributions (493) (1,864) Capital Share Transactions (at $1.00) Issued 799,799 1,727,299 Issued in Lieu of Cash Distributions 482 1,810 Redeemed (943,425) (2,178,325) Net Increase (Decrease) from Capital Share Transactions (143,144) (449,216) Total Increase (Decrease) (143,145) (449,196) Net Assets Beginning of Period 2,846,279 3,295,475 End of Period 2,703,134 2,846,279 See accompanying Notes, which are an integral part of the Financial Statements. 24 New York Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0002 .001 .001 .004 .023 .035 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0002 .001 .001 .004 .023 .035 Distributions Dividends from Net Investment Income (.0002) (.001) (.001) (.004) (.023) (.035) Distributions from Realized Capital Gains — Total Distributions (.0002) (.001) (.001) (.004) (.023) (.035) Net Asset Value, End of Period Total Return 1 0.02% 0.06% 0.10% 0.36% 2.32% 3.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,703 $2,846 $3,295 $3,917 $4,811 $5,451 Ratio of Expenses to Average Net Assets 0.15% 2 0.16% 2 0.17% 0.17% 3 0.11% 3 0.10% Ratio of Net Investment Income to Average Net Assets 0.04% 0.06% 0.10% 0.37% 2.29% 3.54% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2012 and 0.17% for 2011. See Note B in Notes to Financial Statements. 3 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 25 New York Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard New York Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2008–2011), and for the period ended May 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2012, the fund had contributed capital of $397,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.16% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2012, Vanguard’s management and administrative expenses were reduced by $204,000 (an effective annual rate of 0.01% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
